DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claims 5, 10 13 and 21 are canceled.
Claims 1-4, 6-9, 11-12 14-20 and 22-24 are presented for examination.
  	Applicant's arguments filed on January 28, 2022, with respect to newly amended features added to the independent claims 1, 9 and 19,  and the arguments made for these new amended features detailed from the Applicant Arguments/Remarks made in an amendment, have been fully considered and are persuasive.   Examiner formally withdraws the rejections under 35 USC 102.  

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 1-4, 6-9, 11-12 14-20 and 22-24 are allowed over the prior art made of record.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  
The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes requesting a connection for protocol data unit session service having a first data network name for first control plane function network element in a first mobility management device for establishing a data protocol data unit session connected to the first data network name in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.



Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov